Exhibit 10.1

 

 



COMMUNITY BANK                 Partnership Banking'

 

  

CHANGE IN TERMS AGREEMENT

 

Principal

$10,000,000.00

Loan Date

05-11-2017

Maturity

03-01-2019

Loan No

155354101

Call / Coll

Account

600714

Officer

765

Initials

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing “***” has been omitted due to text length
limitations. 

 

 

Borrower:

BISCO INDUSTRIES, INC.

1500 NORTH LAKEVIEW AVENUE

ANAHEIM, CA 92807

 

  Lender:

COMMUNITY BANK

ANAHEIM BRANCH

2300 EAST KATELLA AVENUE, SUITE 125

ANAHEIM, CA 92806

(800) 788-9999

 

 

 



Principal Amount: $10,000,000.00 Date of Agreement: May 11, 2017



 



DESCRIPTION OF EXISTING INDEBTEDNESS. A line of credit evidenced by a Promissory
Note dated July 14, 2016 in the original principal amount of $10,000,000.00,
with all renewals, modifications, and substitutions including but not limited to
all Change in Terms Agreements ("Note").

 

The Note and all renewals, extensions, modifications refinancings and
substitutions are subject to the terms and conditions of that certain Business
Loan Agreement dated July 14, 2016, executed by and between Borrower and Lender,
together with all amendments and addendums thereto ("Loan Agreement").

 

DESCRIPTION OF COLLATERAL. A security interest in all of Borrower's personal
property assets more particularly described in that certain Commercial Security
Agreement of even date, executed by Borrower, as Grantor, in favor of Lender
("Security Agreement").

 

DESCRIPTION OF CHANGE IN TERMS. Upon the Lender's receipt of this executed
document and the receipt of fees and changes as described in the Disbursement
Request and Authorization, the Note, Loan Agreement and related documents are
hereby modified as follows:

 

The date on which all outstanding principal is due and payable (together with
any accrued but unpaid interest) (the "Maturity Date") is hereby extended from
March 1, 2018 to March 1, 2019. Notwithstanding the extension of the Maturity
Date, Borrower shall make regular monthly payments of all accrued unpaid
interest until the Maturity Date as extended above.

 

MODIFICATION OF BUSINESS LOAN AGREEMENT. The Business Loan Agreement is hereby
modified and amended as follows:

 

The paragraphs entitled Long Term Investments, Funds Transfer, and Profit
Retention on page 3 of Loan Agreement is hereby deleted in their entirety.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, Including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender's right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms, Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

COUNTERPARTS. This agreement, document or instrument may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which when executed and delivered, shall be deemed to be an original and all
of which taken together shall constitute one and the same agreement, document or
instrument. Delivery by facsimile or by electronic transmission in portable
document format (PDF) of an executed counterpart of this agreement, document or
instrument is as effective as delivery of an originally executed counterpart of
this agreement, document or instrument.

 

ACKNOWLEDGMENT BY GUARANTOR. By its signature in the space provided below, the
undersigned Guarantor(s) acknowledge(s) arid represent(s) that (i) it consents
to the modification of the Note as provided in this Modification; (ii) the
Commercial Guaranty dated July 14, 2016 executed by Guarantor in favor of Lender
(the "Guaranty") continues in full force and effect; (iii) Guarantor has no
offsets or defenses to its obligations under the Guaranty, and (iv) the "Note"
referred to in the Guaranty shall be hereinafter deemed to refer to the Note as
modified by this Modification.

 

 

 

CHANGE IN TERMS AGREEMENT 

Loan No: 155354101 (Continued) Page 2



 

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

 

 

CHANGE IN TERMS SIGNERS:     BISCO INDUSTRIES, INC.   By:      GLEN F. CEILEY,
PRES/CEO/CFO/SEC of BISCO   INDUSTRIES, INC.       EACO CORPORATION   By:     
GLEN F. CEILEY, CEO/CFO/Secretary of EACO

 

CORPORATION



 

 

 

     



 

 